Cae Dew ORCC HRER ODomumentt DL Fle ODM PRaage 2alfP Reap DHt:60

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 19-cv-04694-PKC-RER

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l)

This summons for (name of individual and title, if any) Jan =. “Vo =
was received by me on (date) \©O | O U / Qco\"d ;

a served the summons on the individual at ae 6 Ay ~ \ 8 lew Ome laws oO S \

Bear tmen t \ _dam asca, NY “on (date) 1o/ouf Zorg >

© I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

on (date) , and mailed z a copy to the individual’s last known address; or

C1 I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of ame of organization)

on (date) : OF

 

CT returned the summons unexecuted because ;or

O Other (specify):

My fees are $ N/s for travel and $ WS for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: (0 [04 / gol7 a _ Barks Vibe

Server’s signature

Cac los Idsovo

Printed name and title

Server’s address
1369
Additional information regarding attempted service, etc:
